DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restriction   
2.	Claims 1-3 and 5-8 are allowable. The restriction requirement between Groups I-XI, as set forth in the Office action mailed on 8/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/24/2021 is withdrawn.  Claims 9-18, directed to Groups II-XI, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
3.	In response to the amendment received on 1/25/2022:
Claims 1-3 and 5-18 are pending in the current application.  Claims 1-3 are amended and Claim 4 is cancelled.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
4.	Claims 1-3 and 5-18 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-3 and 5-18.
	Independent Claim 1 recites a gas collecting device to collect gas generated in a secondary battery, the device having corresponding pairs of at least one gas collecting part and at least one opening and closing part of the gas collecting part, a main opening and closing part of the gas collecting part being directly connected to the secondary battery through a tube so that the gas generated in the battery moves to the gas collecting device through the tube, and an opening and closing part of a vacuum pump connected to a vacuum pump capable of removing interfering gas in the gas collecting device and secondary battery.  Previously cited Youn KR2016-0066909teaches a different configuration from that claimed, and in particular does not teach a direct connection between the battery and gas collecting device via a tube and there is no prior art available to teach such a modification to Youn’s structure.  Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.  The Office notes that Lee KR 101634310 also teaches a similar configuration as Youn but does not teach the claimed invention, or is it obvious to modify Lee to arrive at the claimed invention.  Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA S PARK/
Primary Examiner, Art Unit 1729